   0:20-cv-03360-JFA-PJG           Date Filed 08/13/21        Entry Number 36      Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Catherine Bradley,                          )                 C/A No. 0:20-3360-JFA-PJG
                                            )
                            Plaintiff,      )
                                            )
        v.                                  )                           ORDER
                                            )
John Doe 1; John Doe 2; John Doe 3; Darlene )
Wilson; Wal-Mart, Inc.; Wal-Mart Stores     )
East, L.P.,                                 )
                                            )
                            Defendants.     )
                                            )

       Plaintiff filed this civil action in September 2020. This matter is before the court pursuant

to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On May 19, 2021, the court

issued an Amended Scheduling Order granting the parties’ motion for an extension of the deadline

for filing dispositive motions until July 22, 2021. (ECF No. 30.) As of the date of this order, no

party has filed a potentially dispositive motion regarding the merits of this case. The parties are

directed to inform the court in writing of the status of this case on or before August 20, 2021 and

advise the court as to whether the case is ready for trial. If any party intends to seek leave for an

extension in which to file a dispositive motion after the expiration of the court’s deadline as

ordered, it must establish the requisite showings in accordance with the applicable Federal Rules

of Civil Procedure and the Local Civil Rules of this court.

       IT IS SO ORDERED.



                                              __________________________________________
August 13, 2021                               Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                            Page 1 of 1
